Citation Nr: 1401651	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-03 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation for flat feet in excess of 10 percent prior to November 28, 2012 and in excess of 30 percent thereafter. 

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to December 1990. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio. 

The Veteran testified via a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of that hearing has been associated with the record on appeal.  

The case was most recently before the Board in November 2012.  At that time, the Board denied entitlement to service connection for posttraumatic stress disorder and remanded the claims of entitlement of an initial disability rating greater than 10 percent for flat feet and entitlement to a TDIU to the agency of original jurisdiction (AOJ) for additional development and consideration.  During the pendency of this appeal, a February 2013 rating decision, the Appeals Management Center (AMC) granted a 30 percent rating for the Veteran's flat feet disability effective from November 28, 2012.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The November 2012 Board remand instructed the AOJ to schedule the Veteran for a VA examination for his flat feet claim.  Unfortunately, the examination report does not contain the specific information requested by the Board.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.   For the reasons detailed below, the Board finds that it is necessary to remand the claim for another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one). 

An examination was to be conducted in order to determine the nature and severity of the Veteran's service-connected flat feet disability.  The November 2012 remand instructions requested that the prospective examiner should conduct range of motion testing of the feet and comment on the presence and extent of any painful motion, functional loss due to pain, additional disability with flare-ups, excess fatigability and weakness; however, no such finding was made.   When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Accordingly, an additional medical examination is required.  
A September 2013 rating decision states that medical treatment reports, from the Neurological Care Center of Lima, Inc.; dated from November 2011 to December 2011, were considered.  However, these medical treatment reports are not associated with the claims file.  Thus, on remand, the referenced medical treatment Neurological Care Center of Lima, Inc.; from November 2011 to December 2011, should be obtained and associated with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).

Additionally, a December 2010 rating decision states that records from the Cleveland Medical Center (VAMC) and Dayton VAMC, from February 2008 to December 2010 were considered.  However, the records from the Cleveland VAMC are not associated with the claims file.  Thus, on remand all relevant VA treatment records should be obtained from the Cleveland VAMC and any associated outpatient clinics, from February 2008 to December 2010, and associated with the claims file.  Additionally, updated VA treatment records, from the Dayton VAMC and any associated outpatient clinics, from August 2013 to the present, should be obtained and associated with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  

Finally, the Veteran's claim of entitlement to a TDIU is subject to the ratings for any assigned service-connected disabilities.  The Veteran currently is service-connected only for his flat feet disability.  The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the claim for an initial disability rating greater than 10 percent for the flat feet disability and may only be considered when the development is completed on the flat feet claim.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's claim of entitlement to a TDIU would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the necessary authorization from the Veteran, then obtain the Neurological Care Center of Lima treatment reports, dated November 2011 to December 2011, referenced in the September 2013 rating decision, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

2.  Obtain all VA treatment records for the Veteran from the Cleveland VAMC and any associated outpatient clinics, from February 2008 to December 2010, and associate them with the claims file.  Additionally, updated VA treatment records from the Dayton VAMC and any associated outpatient clinics, from August 2013 to the present, should be obtained and associated with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  The RO/AMC must schedule the Veteran for a VA foot examination with an appropriate examiner to determine the symptoms and severity of his service-connected bilateral flat feet.  The Veteran's claims file should be made available to the examiner in connection with the examination of the Veteran. 

All tests and studies deemed necessary by the examiner should be performed.  The examiner should comment on whether the Veteran has additional functional impairment above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use.  The examiner must comment on the presence of any of the following symptoms listed below: 

The presence and extent of any marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indications of swelling on use; characteristic callosities; or, marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances. 

The examiner is also asked to address whether the Veteran's only service connected disability (pes planus) prevents him from securing or following a substantially gainful occupation.  When addressing this question the examiner should not consider the effects of any non-service connected disabilities, or the effects of age.

A complete rationale should be given for all opinions and conclusions expressed in the report. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Following any other necessary development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


